 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 6
     KATHERINE LOUISE WHITNEY,                       CASE NO. C19-5582 BHS-MLP
 7
                             Plaintiff,              ORDER ADOPTING REPORT
 8         v.                                        AND RECOMMENDATION

 9   CITY OF TACOMA, et al.,

10                           Defendants.

11

12         This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable Michelle L. Peterson, United States Magistrate Judge. Dkt. 27. The

14   Court having considered the R&R and the remaining record, and no objections having

15   been filed, does hereby find and order as follows:

16         (1)    The R&R is ADOPTED;

17         (2)    Defendants Jeff Rodgers, Deputy Daryl Shuey, City of Tacoma, Charlene

18                Hamblen, Misty Fitzsimmons, and Taffi Wheeldon’s motions to dismiss,

19                Dkts. 4, 9, 18, are GRANTED, and Plaintiff is GRANTED leave to

20                amend.

21         (3)    Defendant Secretary Cheryl Strange’s motion to dismiss Plaintiff’s personal

22                and official capacity claims, Dkt. 11, is GRANTED. Plaintiff is


     ORDER - 1
 1               GRANTED leave to amend the personal capacity claims and DENIED

 2               leave to amend the official capacity claims.

 3         (4)   Plaintiff has thirty (30) days from the date of this order to amend her

 4               complaint. If Plaintiff fails to timely amend the complaint her claims may

 5               be dismissed.

 6         Dated this 10th day of October, 2019.

 7

 8

 9
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
